[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 DEC 15, 2006
                               No. 06-12990                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A78-908-918

JORGE IVAN ZAPATA-VILLA,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.



                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (December 15, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Jorge Ivan Zapata-Villa petitions for review of the Board of Immigration
Appeals’ decision to deny his claims for asylum and withholding of removal.

      Zapata-Villa, a Colombian citizen, entered the United States illegally on

September 16, 2002. After being served by immigration officials with a notice to

appear, Zapata-Villa conceded that he was removable from the country but claimed

that he was entitled to asylum, withholding of removal, and relief under the

Convention Against Torture.

      At his asylum hearing, Zapata-Villa offered in support of his claims (1)

country reports showing that certain parts of Colombia were controlled by the

Colombian Armed Revolutionary Forces (FARC), (2) newspaper articles

recounting the violence by FARC against coordinators for the Certalinda youth

volunteer organization, (3) his testimony that he received death threats from FARC

because of his volunteer activities with Certalinda, and (4) a letter from the

Colombian prosecutor’s office stating that it was investigating Zapata-Villa’s

accusation that he and his family were threatened by FARC. The IJ found that

Zapata-Villa’s testimony was not credible because of inconsistencies regarding the

threats against him and other Certalinda volunteers. Having discounted Zapata-

Villa’s testimony, the IJ found that Zapata-Villa was not entitled to asylum because

he had failed to meet his burden to establish that he had suffered past persecution

or that he has a well-founded fear of future persecution.

      As to the withholding of removal claim, the IJ found that since Zapata-Villa
                                           2
had not meet his burden of showing past persecution or a well-founded fear of

future persecution, he did not meet the higher burden for withholding of removal

of showing that it would be more likely than not that he would be persecuted if

returned to Colombia. Finally, the IJ found that Zapata-Villa had not met his

burden on his CAT claim because he had not shown that the Colombian

government had acquiesced to FARC control of certain parts of the country, which

is a necessary predicate for CAT relief.

       The BIA affirmed and adopted the IJ’s decision, but offered two additional

reasons to reject Zapata-Villa’s asylum claim. First, the BIA held that even if

Zapata-Villa’s testimony was credible, he still would not be entitled to asylum

because the threats he described did not rise to the level of past persecution.

Second, the BIA held that Zapata-Villa could not have a well-founded fear of

persecution if he returned to Colombia since his family is currently residing there

safely with Zapata-Villa’s mother-in-law.

       Zapata-Villa now petitions for review of the BIA’s decision denying his

asylum and withholding of removal claims.1 The order subject to our review is the

BIA’s, except to the extent that the BIA adopts the IJ’s decision, in which case we

review the findings and conclusions of the IJ. Al Najjar v. Ashcroft, 257 F.3d
1
         Zapata-Villa has not sought review of the IJ’s decision to deny him relief under the
CAT. He has therefore abandoned that issue here. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005).
                                               3
1262, 1284 (11th Cir. 2001); Prado-Gonzalez v. Immigration & Naturalization

Serv., 75 F.3d 631, 632 (11th Cir. 1996). Those findings are reviewed under the

substantial evidence test, which means that we “must affirm the IJ’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Sepulveda, 401 F.3d at 1230. “[T]he IJ’s decision can be

reversed only if the evidence ‘compels’ a reasonable fact finder to find otherwise.”

Id.

      Zapata-Villa presents no argument against the IJ’s finding that his testimony

was not credible. He recounts his testimony before the IJ but does not tell us why

the IJ’s credibility findings about that testimony are in error. This failure is fatal to

the argument he does make—that the evidence compels a finding that he suffered

past persecution and has a well-founded fear of future persecution. The evidence

does not compel such a finding. The only evidence in the record describing

Zapata-Villa’s persecution was his own testimony. Given the IJ found that his

testimony was not credible—a finding not specifically challenged here—we cannot

consider that testimony in reviewing the IJ’s decision. The problem for Zapata-

Villa is that without his testimony, there is nothing in the record to compel a

finding that he was persecuted or has a well-founded fear of being persecuted upon

his return to Colombia. We therefore must deny his petition for review of the

decision denying his asylum claim.
                                            4
      Likewise, because there is no evidence compelling a finding that Zapata-

Villa has a well-founded fear of persecution, he cannot meet the higher burden for

withholding of removal by pointing to evidence compelling a finding that it is

more likely than not that he will be persecuted upon his return to Colombia. See

Al Najjar, 257 F.3d at 1292–93 (“[w]here an applicant is unable to meet the ‘well-

founded fear’ standard for asylum, he is generally precluded from qualifying for

either asylum or withholding of [removal]”). Accordingly, Zapata-Villa’s petition

to review the IJ’s decision denying his withholding of removal claim is also due to

be denied.

      PETITION DENIED.




                                         5